Citation Nr: 1760570	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to April 1981.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).   

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement dated October 2014, the Veteran reported that she has been in receipt of Social Security Administration (SSA) disability benefits since March 2013 due in part to her right hip disability.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, her SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With regard to the Veteran's claim of service connection for a right hip disability, the Veteran contends that this disability is related to her service, in particular from wearing heavy gear as well as an accident in 1979 when she fell onto a concrete floor while performing her duties as a miliary police officer.  The Board notes that the Veteran's service treatment records document treatment for myositis of the right hip in April 1980 as well as for right hip pain in August 1980.  Additionally, on her January 1981 separation examination, the Veteran reported bilateral hip pain.  The Board further notes that the current medical evidence documents treatment for and diagnosis of total right hip arthroplasty and osteoarthritis of the right hip.  See, e.g., a VA Disability Benefits Questionnaire report dated September 2014; see also a private treatment record from R.C., M.D., dated October 2017.  

The Veteran was provided a VA examination for her right hip disability in May 2011.  After examination of the Veteran, the VA examiner diagnosed the Veteran with postoperative resurfacing of the right hip with residuals to include arthritis and concluded that it is less likely than not that the Veteran's right hip disability is related to her service.  The VA examiner's rationale for her conclusion was based on her opinion that the Veteran's current right hip disability is more likely a result of normal age progression.  However, the examiner did not address the Veteran's in-service treatment for right hip pain to include her report of right hip pain upon separation from service.  

The Board also notes that the Veteran submitted a VA Disability Benefits Questionnaire dated September 2014 from V.R., M.D. who reported after examination of the Veteran that he did not know why the Veteran's arthritis started as it is often multifactorial.  As such, Dr. V.R.'s opinion was speculative in nature.

Additionally, the Veteran submitted a private treatment opinion from Dr. R.C. in October 2017.  Dr. R.C. noted the Veteran's in-service fall injuring her right hip and treatment for myositis of the right hip and subsequent development of osteoarthritis.  He opined that the in-service injuries caused the development of arthritis of the right hip.  However, he did not provide a rationale for the decision or address whether the Veteran's current arthritis could be due to normal age progression.

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current right hip disability and her service.  In light of the foregoing, the Board finds that an addendum opinion would be probative in ascertaining whether the Veteran has a right hip disability that is related to her active service.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

As discussed above, the Veteran has reported that she injured her right hip during service in 1979 while performing her duties as a military policeman.  The Veteran testified during the September 2017 Board hearing that a police incident report was filed that documented this injury.  However, neither the service personnel records nor a copy of the police incident report is not of record.  Therefore, the Board finds that the AOJ should request service personnel records that may contain line of duty investigation reports or restriction of duty authorizations and attempt to obtain any records of a police incident report documenting the Veteran's reported injury to her right hip following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, in any, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Request the service personnel record file and attempt to obtain a copy of a service police incident report and any associated treatment records documenting an injury to the Veteran's right hip in 1979 while performing her duties as a military police officer.  

If the requested records are unavailable, notify the Veteran of such and of alternate sources of evidence that can supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  She must then be given an opportunity to respond.

4. Thereafter, forward the claims file to an appropriate medical professional to obtain an opinion as to the etiology of the Veteran's current right hip disability.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a diagnosed right hip disability that is attributable to her active service, to include her treatment for right hip pain in 1980 and report of hip pain on her January 1981 separation examination as well as her report of injuring her hip during training and performing her duties as a military police officer.  The examiner should also address the Veteran's report of a continuity of right hip pain following discharge from service.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Thereafter, review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






